        Case 2:21-mc-00008-KJM Document 2 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   James C. Maxey,
12                             Plaintiff,                  Case No. 2:21-mc-0008 KJM
13           v.                                            ORDER
14
     Robert M. Maxey; President Donald J. Trump;
15   Secretary of State of California; Edmund
     Brown; Arnold Schwarzenegger; Governor of
16   California Gavin Newsom; Attorney General
     Xavier Becerra; U.S. Attorney Benjamin
17   Wagner; Judge Lawrence G. Brown; U.S.
     Attorney McGregor Scott; Kamala D. Harris;
18
     District Attorney Anne Marie Schubert; Sheriff
19   Scott Jones; President George W. Bush;
     District Attorney Jan Scully; County of
20   Sacramento; County of Placer; President
     Barack Obama; the United States; United
21   Kingdom; and DOES 1 through 1,000,
22                             Defendants.
23

24          Plaintiff’s lodged complaint is subject to the pre-filing review provided in the order issued

25   on August 10, 2015 in case number 2:15-cv-01656, ECF No. 7, in which plaintiff was declared a

26   vexatious litigant. In that order, Judge John A. Mendez describes that in less than two years,

27   plaintiff James Maxey had filed 172 lawsuits in this court with the vast majority summarily

28   dismissed due to Mr. Maxey’s “implausible allegations that, inter alia, he has been subjected to

                                                     1
        Case 2:21-mc-00008-KJM Document 2 Filed 01/19/21 Page 2 of 2


1    satellite microchip implant technology by various governmental actors.” Id. at 1:20–25 (internal

2    quotations omitted) (citing Local Rule 151(b)).1 On February 4, 2016, former Chief Judge

3    Morrison C. England, Jr. denied plaintiff leave to file his proposed complaint since it “does not

4    appear that the litigation has any merit.” As in plaintiff’s previous complaints, the present case

5    filed against defendants contains allegations that defendants “unlawfully conspired with others to

6    inflict torture via remote neural monitoring and human trafficking with the intent to commit tax-

7    payer theft, election fraud and domestic terrorism.” See generally Lodged Compl. Plaintiff

8    asserts defendants “conspired with Judicial Council of California and California State Bar

 9   Association to file lawsuits in [his] name.” Id. Given the implausible nature of plaintiff’s

10   contentions, the court declines to permit leave to file the proposed complaint because it does not

11   appear the litigation has any merit.

12          Accordingly, it is hereby ordered that:

13          1. Plaintiff’s complaint shall not be filed;

14          2. The Clerk shall retain a copy of the complaint only, exclusive of any exhibits; and

15          3. The Clerk shall return the documents to plaintiff.

16          IT IS SO ORDERED.

17   DATED: January 19, 2021.




            1
               Rule 151 (b) (Fed. R. Civ. P. 65.1) provides: “On its own motion or on motion of a
     party, the Court may at any time order a party to give a security, bond, or undertaking in such
     amount as the Court may determine to be appropriate. The provisions of Title 3A, part 2, of the
     California Code of Civil Procedure, relating to vexatious litigants, are hereby adopted as a
     procedural Rule of this Court on the basis of which the Court may order the giving of a security,
     bond, or undertaking, although the power of the Court shall not be limited thereby.”

                                                      2
